Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claimed livestock chute is believed to be in condition for allowance and the application is being forwarded to issue.  The prior art of record does not anticipate nor render obvious with the proper teaching(s) the claimed invention.  The claimed invention includes allowable subject matter directed a head gate frame being pivotally attached to the cute frame at a pivot joint adjacent one of the upper and lower frame ends, said pivot joint defining a lateral pivot axis of the head gate, with the head gate being swingable away from the chute frame toward an extended position to orient the neck along a longitudinal direction and restrict movement of a head of the animal as claimed in claims 1 and 12.  In claim 23, the allowable subject matter includes a head gate mounting kit comprising a hinged pivot elements that cooperatively form a pivot joint, with a first one of the pivot elements configured to be attached to the chute frame and a second one of the pivot elements configured to be attached to the head gate frame, said pivot joint configured to define a lateral pivot axis of the head gate and permitting the head gage to swing between a retracted position and an extended position, in which at least part of the head gate is shifted forwardly relative to the retracted position to orient the neck along a longitudinal direction and restrict movement of a head of the animal. As such the application is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T. PRICE JR whose telephone number is (571)272-6892. The examiner can normally be reached Monday-Friday 7AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD T PRICE JR/Primary Examiner, Art Unit 3643